Citation Nr: 0611510	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-12 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD, as a merits-
based adjudication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1970 
to November 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, reopening a previously finally denied 
claim for service connection for PTSD, and denying the claim 
on the merits.

The issue of entitlement to service connection for PTSD, as a 
merits-based adjudication, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1994 final RO decision, service connection 
for PTSD was denied.  He was notified of this decision and 
there was no timely disagreement therewith.  This rating was 
therefore final.  This is the last final denial of this claim 
on any basis.

2.  Evidence received since the February 1994 RO decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claims and raises a 
reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received, since the last 
final denial, to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

In this case, the only issue here adjudicated is whether new 
and material evidence is presented sufficient to reopen a 
claim for entitlement to service connection for PTSD.  Under 
the VCAA, duty to assist provisions include requiring VA to 
provide a medical opinion when such an opinion is necessary 
to make a decision on a claim. However, it appears that such 
duty to assist provisions requiring examinations or medical 
opinions are dependent on whether "new and material" 
evidence has been submitted to reopen the claim.  See 38 
U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 2002).  As 
will be explained in detail below, the appellant has 
submitted new and material evidence to warrant reopening his 
of entitlement to service connection for PTSD.  However, 
substantial development is required prior to Board merits-
based adjudication, and the Board is remanding the case for 
that development.  The Board will not at this juncture 
address what development has or has not been completed, since 
the Board here concedes that further development of the 
reopened claim is necessary, though it is not necessary to 
reopen the claim.  


Whether New and Material Evidence has been Received to Reopen 
Claim PTSD Service Connection Claim  

When a claim is disallowed by final rating action or by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered. 38 U.S.C.A. §§ 7104(b), 7105 (West 
2002).  However, when a claimant requests that a claim be 
reopened after a final decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1105 (2005).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Under the regulations in effect 
at the time the veteran filed his claim to reopen, new 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2005).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It applies to the veteran's claims to reopen which 
were received after that date.

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App 128 (1997).

In this case, a February 1994 RO rating action was the last 
prior final decision denying service connection for PTSD.  
The veteran did not timely submit a response to that decision 
in disagreement with the denial of service connection.  See 
38 C.F.R. § 20.302 (2005) (claimant must file notice of 
disagreement within one year of issuance of decision).  

At the time of the February 1994 decision denying service 
connection for PTSD, evidence of record included the limited 
service personnel records, service medical records, and an 
August 2003 VA social and occupational survey.  Evidence 
received since that February 1994 decision included 
additional service personnel records, VA treatment records 
inclusive of a September 2003 VA record diagnosing PTSD, a 
March 2004 VA psychiatric examination record addressing 
claimed PTSD, additional statements by the veteran addressing 
claimed stressors, and a transcript of testimony by the 
veteran at a hearing before an RO hearing officer in June 
2005, and at a VA Travel Board hearing conducted in December 
2005.  

All this evidence is new and so significant that it must be 
considered together with all the evidence of record in order 
to fairly decide the PTSD claim on the merits.  In 
particular, the September 2003 treatment record is the first 
record containing a diagnosis of PTSD, the March 2004 VA 
psychiatric examination record is the first of a VA 
examination addressing the veteran's claimed disorder, and 
the veteran alleged at the June 2004 and December 2005 
hearings an additional stressor incident not previously 
considered.  Accordingly, the claim is reopened.  38 C.F.R. 
§ 3.156(a).  




ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  The 
appeal is allowed to this extent.


REMAND

As noted, service connection for PTSD generally requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2005).  
Under the applicable version of the regulation, service 
connection for PTSD requires medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 
4.126 (2004). See 61 Fed. Reg. 52695-52702 (1996).

The veteran has never contended that he engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  As a result, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in- 
service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony, standing 
alone, will not be sufficient. Id.  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).

Here, the veteran contends that he was beaten up on multiple 
occasions by fellow service members, with one such beating 
related to his having made mistakes leading to mechanical 
failure at a water purification facility, and other beatings 
by peers related to their failure to accept him.  The veteran 
alleged these incidents in multiple submitted statements, at 
his hearings in June 2004 and December 2005, as well as upon 
VA examination in March 2004.  The veteran alleged that on an 
occasion when he was beaten by a fellow soldier as due to his 
mistakes at the water purification facility, he was beaten 
severely and his nose was broken.  However, at his December 
2005 hearing he denied that he received specific medical 
attention related to these incidents, and indeed his service 
medical records show not medical care following a beating or 
a nose fracture or other physical injuries.  

At his December 2005 hearing the veteran also alleged an 
incident where he was choked with his own belt strap by his 
sergeant while in inspection formation in his bunk, and that 
his sergeant was court martialed as a result of that 
incident.  At a personal hearing before a hearing officer at 
the RO in June 2004, the veteran informed that he testified 
against the sergeant for the court martial, with this 
testimony taken at the Navy Recruit Training Depot in San 
Diego, California.  Also at the December 2005 hearing, the 
veteran provided the name of a company commander who filed 
charges against the sergeant.  However, the veteran's service 
medical and service personnel records have been obtained, and 
they provide no record of the choking incident or any beating 
incidents or, as noted, of any treatment for physical 
injuries sustained.  

The veteran did report that he sought to get away from his 
assigned vessel by going AWOL and missing the sailing of his 
ship.  The veteran's service personnel records do record the 
veteran going AWOL on multiple occasions, and resulting 
punishments, as well as the veteran ultimately being 
separated from service as non-productive/ based on 
unsuitability.  Further attempts must be made upon remand to 
corroborated these reported stressor incidents.  

The VA examiner in March 2004 noted the veteran's report of 
having been beaten on multiple occasions by fellow soldiers 
in the course of service, but the examiner found that these 
incidents were not of the nature and severity as to have 
produced PTSD in this veteran.  The examiner assessed that 
the veteran did not have PTSD but rather had a bipolar 
disorder.  However, because in this case additional 
appropriate development of alleged personal assault 
stressors, as discussed below, has not yet been carried out, 
an additional VA examination will be necessary following 
evidentiary development, for a VA examination opinion to be 
based on all evidence required to be obtained.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that examinations for compensation 
and pension purposes conducted without contemporaneous review 
of the veteran's claims file are deficient for rating 
purposes.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The veteran's alleged stressors may be construed as personal 
assaults, even though they were physical beatings and not 
alleged to be sexual in nature.  In Patton v. West, 12 Vet. 
App. 272 (1999), the Court emphasized that more than mere 
medical nexus evidence is required to fulfill the requirement 
for "credible supporting evidence" of a claimed stressor 
and that "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor," were made in 
the context of discussing PTSD diagnoses other than those 
arising from personal assault.  Id. at 280 (emphasis added); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis." Moreau, (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8)-(9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, 11.38b(2)), provides that "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident. Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor. Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary 
relationship." Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence. In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The RO has not provided the veteran with notice of these 
evidentiary requirements relating to personal assault PTSD 
claims, as mandated by the VCAA.  On remand, therefore, the 
RO should provide the veteran with notice of the 
applicability of these provisions and should afford the 
veteran an opportunity to submit evidence (or to respond to 
the notice).

The veteran has testified at the December 2005 hearing that 
other individuals have knowledge of at least some of the 
veteran's alleged stressors.  On remand, the RO should afford 
the veteran an opportunity to identify those individuals and 
to supply supporting statements from those individuals.

In a May 2003 submission the veteran reported receiving 
mental health treatment at the Loma Linda VA Medical Center 
(VAMC) between 1978 and 1979; and at the San Antonio 
Community Hospital in Upland, California, in August 1978.  
However, a June 2003 reply from the Jerry L. Pettis Memorial 
VAMC in Loma Linda, California, informs that the veteran 
could not be identified in their records from the 
identification numbers provided.  This despite the RO 
providing the correct Social Security number and VA file 
number in its May 2003 request to that facility . A January 
2003 reply from the San Antonio Community Hospital informed 
that records of the veteran dating to the period requested 
were not retained.  

Also pursuant to veteran's information, the RO in July 2003 
requested records from the VA Outpatient Clinic (VAOPC) in 
Rock Hill, South Carolina, from November 1971 to the present.  
However, a July 2003 reply from that facility informed that 
the only record available was a computerized progress noted 
dated from 2003.  A computerized progress note of psychiatric 
care at the Columbia, South Carolina, VAMC dated in September 
2003 includes a diagnosis of PTSD.  The treating therapist 
assessed that the disorder had its onset in service and was 
related to routine mental and physical abuse which reportedly 
occurred in service.  However, this assessment and diagnosis 
is based on a history provided by the veteran.  Without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  More recent records may be available from 
that facility, based on the veteran's statements at his 
December 2005 hearing concerning current treatment.  

At his December 2005 hearing the veteran testified to briefly 
receiving outpatient treatment at a VA facility in Los 
Angeles shortly after service, and then being diagnosed with 
severe depression and being prescribed Thorazine, Elavil, and 
Mellaril, as well as sleep-aid medication.  He reported 
thereafter having recurrence of psychiatric difficulties with 
a suicide attempt in 1977.  

Upon remand, appropriate personal assault claims development 
should be undertaken, as discussed above.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran with 
an appropriate VCAA notice letter 
informing him of all types of evidence 
that he may submit or notify the VA of, in 
connection with PTSD due to personal 
assault or other stressors.  See M21-1, 
Part III,  5.14c (8)-(9).  The RO should 
request that the veteran provide any 
statements in support of his alleged PTSD 
stressors, both from any individuals that 
he has previously identified including in 
testimony at hearings at the RO and before 
the undersigned, and from any other 
individuals who may corroborate alleged 
stressor incidents or the veteran's 
contemporaneous reporting of or reaction 
to those incidents, or any other 
corroborating evidence.  

The veteran should be asked to provide 
details as to the specific, verifiable 
stressor incidents in service causative of 
his claimed PTSD.  He should be asked to 
provide, at a maximum, a 2-month date 
range for each alleged incident, his unit 
of assignment at the time of the incident, 
units involved in the incident, the 
location of the incident, any deaths or 
injuries of fellow soldiers during the 
incident and the names, ranks, and units 
of assignment of those dead or injured, as 
well as any other details that may be 
corroborated.  The veteran should be 
informed that without corroboration of an 
alleged incident and corroboration of his 
presence or involvement in the incident, 
the incident may not serve to support his 
claim for PTSD.  He should be informed 
that without providing, maximally, a 2-
month date range for an alleged incident 
and without providing information as to 
his unit at the time, the location, and 
details as to the incident alleged, 
corroboration from service departments or 
official sources cannot be obtained.  He 
should be reminded that for his PTSD claim 
to be granted, a diagnosis must be based 
on a corroborated in-service stressor.  

The veteran should be asked to provide 
rank, unit, and any other pertinent 
identifiers he may know concerning a 
boiler technician whom he named at the 
December 2005 hearing (hearing transcript, 
p. 9), and he should inform specifically 
what stressor events the boiler technician 
might be able to corroborate.  He should 
also be asked to provide rank, unit, and 
any other pertinent identifiers he may 
know concerning a company commander whom 
he named at the June 2004 hearing (hearing 
transcript, p. 5).  

All records and responses received should 
be associated with the claims folder, and 
any indicated development should be 
undertaken, including requesting 
corroborating statements from named fellow 
soldiers or other identified witnesses.  
Appropriate notice pursuant to Dingess 
should also be provided.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).

2.  Unobtained VA treatment records should 
also be requested and associated with the 
claims folder, including those from Los 
Angeles, California, the Columbia, South 
Carolina VAMC, and the VAOPC in Rock Hill, 
South Carolina.  The veteran should be 
asked the location of his treatment in Los 
Angeles, and the RO should seek records of 
outpatient psychiatric treatment from that 
facility for the first several years 
immediately following service.  With the 
veteran's assistance, any additional 
pertinent private medical records should 
also be sought, to the extent not already 
attempted.  All VA and private records and 
responses obtained should be associated 
with the claims folder.  

3.  The RO should make an additional 
request for any additional "201 File" 
regarding military disciplinary actions or 
criminal charges against the veteran in 
service should also be obtained, as well 
as any available similar service files of 
the veteran not yet obtained.  All records 
and responses received should be 
associated with the claims folder.  

4.  Following all of the above 
development, an enumeration of all the 
veteran's alleged inservice stressors 
which are possibly verifiable, together 
with a summary of details provided of 
these stressors, should be compiled by the 
RO.  In particular, the request should 
report for corroboration pertinent details 
of the incident described by the veteran 
(at both his hearings) in which a sergeant 
choked him with his belt during a bunk 
inspection until he passed out, for which 
that sergeant was reportedly court 
martialed and for which court martial the 
veteran reportedly testified at the Navy 
Recruit Training Depot in San Diego, 
California.  The RO should provide this 
compilation in a query letter to the 
USASCRUR, and to any other plausible 
indicated source, for any information that 
might corroborate the claimant's alleged 
stressors.  Any responses received should 
be associated with the claims folder.

5.  The RO should make another request to 
the Jerry L. Pettis Memorial VAMC in Loma 
Linda, California for any and all records 
of the veteran, searching by name as well 
as numerical identifiers, if possible, and 
searching for treatment for all records 
from 1971 to the present, but particularly 
for records of treatment from 1973 through 
1977.  The RO should also make another 
request to the VA Outpatient Clinic 
(VAOPC) in Rock Hill, South Carolina, for 
any records of treatment from November 
1971 to the present.  The RO should also 
request any records from the Winston-
Salem, North Carolina VAMC not yet 
obtained.  

6.  After completion of the foregoing, the 
RO must make a finding of any 
independently verified in-service 
stressors, including any alleged personal 
assault stressors for which any 
corroboration, including any types of 
corroboration deemed potentially 
acceptable pursuant to M21-1, Part III,  
5.14c (8)-(9), has been obtained.  

7.  After completion of all of the above 
instructions, a VA psychiatric examination 
for compensation purposes should be 
afforded the veteran, to address whether a 
diagnosis of PTSD, due to verified in-
service stressor(s) or otherwise 
corroborated personal assault stressor(s), 
may be made, and to address whether PTSD 
is present and is causally related to an 
in-service stressor.  All necessary tests 
should be conducted.  The claims folder 
must be made available to the examiner for 
review before the examination.  Any 
necessary, non-invasive tests should be 
conducted.  The examiner should then 
address the following:  (A complete 
rationale must be provided for any opinion 
offered.)

A)  What are the veteran's current 
psychiatric disorders?

B)  If an in-service stressor has 
been independently verified or a 
personal assault stressor has been 
otherwise corroborated, and PTSD is 
present, then is it at least as 
likely as not that PTSD is due to an 
independently verified in-service 
stressor or an otherwise 
corroborated in-service personal 
assault stressor?  

C)  Is any other psychiatric 
impairment shown which is related to 
the in-service findings and 
symptoms, or is it unrelated to 
service?

8.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim.  If the 
determination remains to any extent 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.  
Particular care and attention must be 
afforded to ensuring that the claimant has 
been provided complete notice of what VA 
will do and what the claimant must do, 
pursuant to  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


